Citation Nr: 1721390	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-42 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 2011 for a grant of service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 50 percent for service connected schizoaffective disorder.

3.  Entitlement to a disability evaluation in excess of 10 percent for service connected right acromioclavicular separation, status post repair.

4.  Eligibility for VA vocational rehabilitation and education (VR & E) services.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1976 to February 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2009, and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to increased disability evaluations for acromioclavicular separation and schizoaffective disorder, as well as eligibility for vocational rehabilitation and education benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for entitlement to service connection for hypertension was received by VA on February 7, 2011, and the Veteran has not presented any evidence of an earlier claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 7, 2011 for a grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110, as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

The Veteran was granted entitlement to service connection for hypertension in a June 2013 RO decision, effective February 7, 2011, the date his claim for service connection for hypertension was received by the RO. 

 In support of his claim for an earlier effective date, the Veteran has reported that he suffered from hypertension for many years before he was granted service connection.  Thus, he seems to be arguing that he should receive compensation from the date entitlement to a disability arose.  However, the Board notes that an effective date for a grant of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  As the date the Veteran's claim for hypertension was received is later than the date entitlement arose, the date his claim was received is the appropriate effective date.  The Veteran has not submitted any evidence that he submitted a claim requesting service connection for hypertension prior to February 2011.

The Veteran has submitted medical records showing evidence of hypertension prior to 2011; however, to the extent that the Veteran is arguing that his medical records should have been construed as an earlier informal claim for benefits, the Board notes that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009) (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy").

Although, as noted above, there is evidence that the Veteran suffered from hypertension prior to February 7, 2011, the Board can find no submissions from the Veteran that could be construed as intent to file a claim for entitlement to service connection for this condition.  Accordingly, entitlement to an earlier effective date for the grant of service connection for hypertension is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  The Veteran has not argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an effective date earlier than February 7, 2011 for a grant of service connection for hypertension is denied.


REMAND

The Veteran is also seeking entitlement to a disability evaluation in excess of 50 percent for service connected schizoaffective disorder, entitlement to a disability evaluation in excess of 10 percent for service connected right acromioclavicular separation, and eligibility for VA vocational rehabilitation and education services.  

The Veteran was last afforded VA examinations of his right acromioclavicular separation and schizoaffective disorder in August 2012, almost five years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his service connection.

Additionally, the record is missing four and a half years of VA medical records.  On remand, VA outpatient treatment records from January 2013 through the present should be associated with the Veteran's claims folder.  

Regarding the Veteran's claim for VA vocational rehabilitation and education benefits, the Board notes that the Veteran has been granted entitlement to a total disability evaluation based on individual unemployability (TDIU), effective November 23, 2009, only two months after the Veteran's claim for VR & E services was denied.  It therefore appears that the Veteran had neither the ability nor the inclination to work for most of the period on appeal, and would therefore derive no benefit from any vocational assistance.  Thus, it is unclear to the Board why the Veteran has continued to pursue this particular claim.  However, as the Veteran has not formally withdrawn the issue, the Board will address it, and finds additional development is required.  It appears that the complete VR & E folder has not been associated with the Veteran's claim folder.  The Veteran reports undergoing a number of assessments as part of an application process to obtain vocational assistance; however, the Board cannot locate these records in the claims folder.  On remand, the full VR & E folder should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from January 2013 through the present with the Veteran's claims folder.

2. Associate the Veteran's VA vocational rehabilitation and education folder with his claims folder.

3. Once this is done, the RO should schedule the Veteran for VA examinations of both his right acromioclavicular separation and schizoaffective disorder.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiners, who should indicate in the examination report that they have reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


